Case 1:19-cv-06736-KAM-SMG Document 10 Filed 06/01/20 Page 1 of 3 PageID #: 101
                                                                         1540 Broadway
                                                                         23rd Floor
                                                                         New York, NY 10036

                                                                         646.927.5500 main
                                                                         646.927.5599 fax



                                                                        August T. Horvath
                                                                        646-927-5544
  June 1, 2020


  Via ECF
  Honorable Kiyo A. Matsumoto, U.S.D.J.
  U.S. District Court for the Eastern District of New York
  225 Cadman Plaza East, Courtroom 6C South
  Brooklyn, NY 11201

          Re:         King v. H Mart, Inc., Case No. 1:19-cv-6736-KAM-SMG

  Dear Judge Matsumoto:

         We represent defendant H Mart, Inc., which intends to move to dismiss the Complaint in
  this matter. We write to request a pre-motion conference regarding H Mart’s intended motion
  to dismiss the Amended Complaint (Dkt. 9) under Rule 12(b)(6), and briefly state here the
  grounds for the motion.

  I.      The “Vanilla” Labeling Is Not Plausibly Deceptive to Reasonable Consumers

          H Mart sells mochi ice cream treats under the Mochi-Mochi® brand, among others.
  Plaintiff’s central allegation is that H Mart, by designating the ice cream products with the
  characterizing flavor “vanilla,” are not only making a claim about how the ice cream tastes, but
  also making an implied claim that all of the vanilla taste of the products comes from vanilla
  bean extract. This allegation fails, as a matter of law, because no reasonable consumer would
  perceive the Mochi-Mochi packaging to imply that all of the ice cream’s vanilla taste must
  come from vanilla bean extract or from natural flavors. Plaintiffs also allege, even more
  implausibly, that the color of the ice cream and/or the non-ice-cream covering of the treats
  deceives consumers into believing that the product contains vanilla extract.

         To prove conduct is materially misleading as required under General Business Law
  §§ 349 and 350, a plaintiff must demonstrate that “a reasonable consumer acting reasonably
  under the circumstances” would be misled. Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d
  Cir. 2015). A court may determine as a matter of law that an allegedly deceptive practice would
  not have misled a reasonable consumer. See Fink v. Time Warner Cable, 714 F.3d 739, 741 (2d
  Cir. 2013). Courts in this Circuit dismiss challenges to advertising claims where the challenged
  marketing claims would not deceive reasonable consumers. See, e.g., Melendez v. ONE Brands,
  LLC, No. 18-cv-6650-CBA (E.D.N.Y. March 16, 2020); Sarr v. BEF Foods, No. 18-cv-6409-
  ARR, 2020 U.S. Dist. LEXIS 25594 (E.D.N.Y. Feb. 13, 2020); Campbell-Clark v. Blue
  Diamond Growers, No. 1:18-cv-5577-WFK (E.D.N.Y. Dec. 17, 2019); Reyes v. Crystal Farms,
  No. 18-cv-2250-NGG-RML, 2019 U.S. Dist. LEXIS 125971 at *8-10 (E.D.N.Y. July 26, 2019).
  This Complaint should be dismissed on the basis that no reasonable consumer would interpret
  the “vanilla” flavor designator on Mochi-Mochi ice cream treats as an ingredient claim.

   ATTORNEYS AT LAW                               BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM


  B5059074.1
Case 1:19-cv-06736-KAM-SMG Document 10 Filed 06/01/20 Page 2 of 3 PageID #: 102
  Honorable Kiyo A. Matusmoto, U.S.D.J.
  April 20, 2020
  Page 2

  II.     Plaintiffs’ Attempt to Enforce Their Interpretation of Federal Food Regulations Is
          Preempted

          Plaintiffs allege throughout the Complaint that H Mart’s packaging and labeling are not
  in compliance with regulations promulgated under the Food, Drug and Cosmetic Act (FDCA).
  Dkt. 9 ¶¶ 18-52. Purported non-compliance with these regulations is proffered as the only basis
  for the allegation that the Mochi-Mochi ice cream labeling is purportedly deceptive to
  consumers, relying on repeated citations to Code of Federal Regulations provisions
  implementing the FDCA. This reveals the Complaint to be Plaintiffs’ attempt privately to
  enforce the FDCA, filed because Plaintiffs’ counsel believes it has spotted a technical violation
  of FDA regulations. But Plaintiffs are not the FDA, and are neither competent to interpret FDA
  regulations nor empowered to enforce them.

           The right to enforce the Food, Drug & Cosmetics Act (FDCA) rests exclusively with the
  Food and Drug Administration. See 21 U.S.C. § 337(a); PDK Labs, Inc. v. Friedlander, 103
  F.3d 1105, 1113 (2d Cir. 1997) (there can be no private cause of action if a plaintiff's “true goal
  is to privately enforce alleged violations of the FDCA”); Verzani v. Costco Wholesale Corp.,
  No. 09-cv-2117, 2010 WL 3911499 (S.D.N.Y. Sept. 28, 2010) (“The FDCA lacks a private
  right of action and therefore [a plaintiff] cannot rely on it for purposes of asserting a state-law
  consumer claim under G.B.L. § 349”), aff’d, 432 Fed. Appx. 29 (2d Cir. 2011). There could not
  be a better example than this Complaint of a case where “a plaintiff's true purpose is to enforce
  federal regulations, masquerading as a state-law claim.” In re Trader Joe's Tuna Litig., 289 F.
  Supp. 3d 1074, 1086 (S.D. Cal. 2017) (dismissing New York G.B.L. §§ 349-350 claims).
  Conclusory allegations aside, no basis other than FDCA non-compliance is alleged for any
  deception in the labeling of the Mochi-Mochi ice cream products. To the extent that Plaintiffs
  seek to impose additional labeling requirements beyond those of the FDCA, these also are
  preempted. See 21 U.S.C. § 343-1(a)(1); Casey v. Odwalla, Inc., 338 F. Supp. 3d 284, 296
  (S.D.N.Y. 2018).

           Contrary to Plaintiffs’ allegations, New York has not adopted a comprehensive food law
  paralleling the FDCA, nor any law that regulates vanilla flavoring. See Trader Joe's Tuna
  Litig., 289 F. Supp. 3d at 1085-86. New York’s Agriculture and Markets Law (AML) regulates
  only specific foods and food-related practices, which do not include the subject matter of
  Plaintiffs’ claims, and its regulations adopt FDA regulations and standards of identity only for
  purposes of enforcing those limited statutory provisions. 1 N.Y.C.R.R. § 2501.1. Moreover,
  New York vests the State with the exclusive authority to enforce its Agriculture and Markets
  Law, and Plaintiffs have no standing to enforce such food laws as exist in New York, just as
  they lack standing to enforce the FDCA. 1 N.Y.C.R.R. § 32.1; see also Broder v. Cablevision
  Sys. Corp., 418 F.3d 187, 200 (a party cannot thwart legislative intent by pleading a claim for
  violation of a statute with no private cause of action as a claim under G.B.L. § 349); Conboy v.
  AT&T Corp., 241 F. 3d 242, 258 (2d Cir. 2001) (plaintiff cannot thwart legislative intent of one
  New York law, G.B.L. § 601, which has no private right of action, by couching claim as a § 349
  claim).

  III.    Plaintiffs Do Not Have Standing to Seek Injunctive Relief

           Plaintiffs lack standing to seek preliminary or permanent injunctive relief because they
  fail to allege any likelihood that they will be deceived in the future by the challenged

  B5059074.1
Case 1:19-cv-06736-KAM-SMG Document 10 Filed 06/01/20 Page 3 of 3 PageID #: 103
  Honorable Kiyo A. Matusmoto, U.S.D.J.
  April 20, 2020
  Page 3

  representations, and thus, fail to demonstrate any likelihood of continuing or future injury. See
  Davis, 297 F. Supp. 3d at 338-339; Nicosia v. Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir.
  2016).

  IV.     The Elements of Fraud, Negligent Misrepresentation, Warranty, and Unjust
          Enrichment Are Not Pled or Supported with Factual Allegations

          Plaintiffs’ fraud claim should be dismissed because they have not alleged facts that
  “give rise to a strong inference of fraudulent intent,” Campaniello Imports, Ltd. V. Saporiti
  Italia S.p.A., 117 F.3d 655, 663 (2d Cir. 1997), by pleading facts to show that H Mart either had
  “both motive and opportunity to commit fraud” or “strong circumstantial evidence of conscious
  misbehavior or recklessness.” Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir.
  1994).

          Plaintiffs’ negligent misrepresentation claim should be dismissed because, under New
  York common law, this cause of action requires a special relationship of trust to exist between
  the parties, and is not applicable to an arm’s-length commercial transaction. Kimmell v.
  Schaefer, 89 N.Y.2d 257, 263 (1996).

         Plaintiffs’ express warranty claim must be dismissed because no expressly false
  statement, but only implied misrepresentations, are alleged, and because Plaintiffs did not
  provide timely notice of the alleged breach. Colella v. Atkins Nutritionals, Inc., 348 F. Supp. 3d
  120, 143 (E.D.N.Y. 2018). Their claim for breach of implied warranty of merchantability must
  be dismissed because there is no allegation that the product is not merchantable and fit for its
  intended use.

          The unjust enrichment claim should be dismissed because it is duplicative of the false
  advertising claims. An unjust enrichment claim is not available where it merely duplicates a
  contract or tort claim, which has been held to include GBL false-advertising claims. See Reyes,
  2019 U.S. Dist. LEXIS 125971 at *15 (dismissing unjust enrichment claim that was duplicative
  of GBL claims); Weisblum, 88 F. Supp. 3d at 296-97 (same); Bowring v. Sapporo U.S.A. Inc.,
  234 F. Supp. 3d 386, 392 (E.D.N.Y. 2017) (same).

                                               Respectfully submitted,



                                               August T. Horvath




  B5059074.1
